Douglas, J.,
dissenting. I respectfully dissent. This appeal involves the determination, for tax purposes, of the true value in money of the Mellett Mall shopping center in West Canton, Ohio as of tax lien date, January 1, 1981.
Pursuant to his obligations as set forth in R.C. 5713.03, the Stark County Auditor determined, as part of the triennial update for tax year 1979, that the true value of the property in question for tax year 1979 was $15,899,710. As part of the reevaluation process, this value was to remain in effect for tax years 1980 and 1981. On September 30, 1981, appellants acquired the property and title was transferred on that date. The sale price was $12,540,500. It is not disputed that the sale of the property was an arm’s-length transaction between a willing buyer and a willing seller.
On February 11, 1982, appellants filed a complaint with the Stark County Board of Revision contending that the value set by the auditor was excessive and that the valuation should be $10,234,000. The board of revision, after a hearing, determined the true value of the property to be $12,530,000 as of January 1, 1981. Appellants appealed the decision of the board of revision to the Board of Tax Appeals (“BTA”). The BTA, relying on the sale price of the property in September 1981, affirmed the decision of the board of revision and placed the true value of the property at $12,530,000. An appeal to this court followed.
R.C. 5713.03 provides in part:
“* * * In determining the true value of any tract, lot, or parcel of real estate under this section, if such tract, lot, or parcel has been the subject of an arm’s length sale between a willing seller and a willing buyer within *63a reasonable length of time, either before or after the tax lien date, the auditor shall consider the sale price of such tract, lot, or parcel to be the true value for taxation purposes. However, the sale price in an arm’s length transaction between a willing seller and a willing buyer shall not be considered the true value of the property sold if subsequent to the sale:
“(A) The tract, lot, or parcel of real estate loses value due to some casualty;
“(B) An improvement is added to the property. * * *”
It is not surprising that the majority opinion makes only a passing reference to this provision of R.C. 5713.03. A more detailed analysis would have required some explanation by the majority why the clear dictates of the statute were not being followed. Here the tax lien date in question was January 1, 1981. The sale of the property was within nine months of that date, certainly a reasonable time. There is no contention that some casualty occurred with regard to the property nor is the improvement exception applicable. Thus, the clear dictates of the statute require that the auditor shall consider the sale price to be the true value for taxation purposes. Of course, the board of revision and the BTA are likewise bound by the statutory mandates. In essentially ignoring this statutory provision, the majority opinion then is able to arrive at its desired result.
In addition to ignoring the pertinent statutory provision, the majority has also disregarded established case law. As recently as 1984, this court, in Columbus Bd. of Edn. v. Fountain Square Assoc., Ltd. (1984), 9 Ohio St. 3d 218, said at 219:
“We have consistently adhered to the rule that ‘[t]he best evidence of the “true value in money” of real property is an actual, recent sale of the property in an arm’s-length transaction. * * *’ * * *
“Appraisals based upon factors other than sales price are appropriate for use in determining value only when no arm’s-length sale has taken place * * *, or where it is shown that the sales price is not reflective of true value * * (Emphasis added.)
Certainly the fact that a party obtains favorable financing does not render the sale price of a piece of property unrepresentative of true value.
Likewise, in a long line of cases, this court has held that the true or fair market value of property for tax purposes is a question of fact, the determination of which is primarily within the province of the taxing authorities and this court will not disturb a decision of the BTA with respect to such valuation unless it affirmatively appears from the record that such decision is unreasonable or unlawful. See Wolf v. Cuyahoga Cty. Bd. of Revision (1984), 11 Ohio St. 3d 205, 206; Canton Towers, Ltd. v. Bd. of Revision (1983), 3 Ohio St. 3d 4, 6; Consolidated Aluminum Corp. v. Bd. of Revision (1981), 66 Ohio St. 2d 410, 414 [20 O.O.3d 357]; Bd. of Revision v. Fodor (1968), 15 Ohio St. 2d 52 [44 O.O.2d 30], syllabus. There is no showing here that the decision of the BTA was either unreasonable or unlawful.
*64While I manifest concern with the majority opinion giving short shrift to the statute and case law pertinent to this appeal, I take umbrage with today’s decision because of an even greater concern. In reversing the decision of the BTA, the practical effect will be that county auditors, boards of revision and the BTA will be required to engage in an endless number of subjective adjustments in every sale of real property in order to determine the “cash equivalency” of the sale price. Appraisers will be required, in every sale case, to value the notes and mortgages. Lost in the process would be the only objective criterion for determining market value — an actual sale. Replacing this objective criterion would be the subjective arguments of appraisers as to what value must be placed on the financing that went with the transaction.
Finally, it should be noted that the very direction to the BTA, given by the majority upon remand, to “review evidence presented by independent real estate appraisers that adjusts the contract sale price to reflect both the price paid for real estate and the price paid for favorable financing” was, in fact, done by the BTA. Even a cursory review of the record reveals that the BTA heard and considered all of appellants’ evidence, including that of its independent appraiser, and reviewed appellants’ appraisals. The BTA in its final order and decision stated:
“Giving full consideration to the totality of the evidence presented, the Board of Tax Appeals hereby finds and determines that the [fair market] value of the subject real property was as follows for the year in issue:
“Total $12,530,000 * * *.” (Emphasis added.)
This court has consistently stated that we will not act as a trier of fact to review the board’s factual determinations. Operation Evangelize v. Kinney (1982), 69 Ohio St. 2d 346, 347 [23 O.O.3d 315]. What more would the majority have the BTA do?
Accordingly, I dissent.
Celebrezze, C.J., and Locher, J., concur in the foregoing dissenting opinion.